Citation Nr: 0636946
Decision Date: 11/29/06	Archive Date: 01/18/07

DOCKET NO. 05-00 502                        DATE NOV 29 2006

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland

THE ISSUES

1. Entitlement to service connection for arthritis of the coccyx.

2. Entitlement to service connection for a disability manifested by bilateral wrist swelling.

3. Entitlement to an increased rating for left foot pes planus with hallux valgus, currently evaluated as 10 percent disabling.

4. Entitlement to an increased rating for right foot pes planus with hallux valgus, currently evaluated as 10 percent disabling.

5. Entitlement to a compensable rating for fibrocystic breast disease.

6. Entitlement to a compensable rating for herpes, hyper menorrhea, and pelvic thromboplebitis to include headaches.

7. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability manifested by blurred vision.

8. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability manifested by bilateral shoulder pain.

9. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability manifested by heart palpitations.

10. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability manifested by low back pain.

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from October 1976 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED, in part, to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

On appeal the veteran has raised the issue of entitlement to service connection for a hip disorder. This issue, however, is not currently developed or certified for appellate review. Hence, it is referred to the RO for appropriate action.

- 2 



FINDINGS OF FACT

1. The preponderance of the competent evidence is against finding that the veteran has arthritis of the coccyx.

2. The preponderance of the competent evidence is against finding that the veteran has a chronic disease process manifested by bilateral wrist swelling.

3. Neither the veteran's left nor his right foot disorder is manifested by adverse symptomatology that equates to a moderately severe foot injury, and combined they do not present evidence of severe pes planus.

CONCLUSIONS OF LAW

1. Arthritis of the coccyx was not incurred in or aggravated by military service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§3.102, 3.159, 3.303, 3.307, 3.309 (2005).


2. A chronic disease process manifested by bilateral wrist swelling was neither incurred in nor aggravated during military service. 38 U.S.C.A. §§ 1110, 1131, 5100,5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3. The veteran does not meet the criteria for increased ratings for bilateral pes planus, with hallux valgus. 38 U.S.C.A. §§ 1155,5102,5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2005).

- 3 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claims for Service Connection

The veteran argues that she has arthritis of the coccyx and a chronic disease processes manifested by bilateral wrist swelling as a result of military service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In addition, service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Arthritis will also be presumed to have been incurred in service if it manifested itself to a compensable degree within the first postservice year. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In deciding whether the veteran has a current disability due to military service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). The Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another. Evans v. West, 12 Vet. App. 22, 30 (1999).

As to arthritis of the coccyx, service medical records show the veteran's complaints back pain at June 1989 and October 1996 examinations as well as in chronological records of medical care dated from August to October 1996. However, an August 1996 lumbosacral spine x-ray was negative for arthritis and the diagnosis was mechanical low back pain. Service medical records are negative for any specific complaints, diagnoses, or treatment related to the coccyx.

- 4 



Post-service, the June 1998 VA examination was negative for complaints or diagnoses related to arthritis of the coccyx. Moreover, at the January 2004 VA joints examination, while the veteran claimed to have a diagnosis of arthritis of the coccyx and the examiner acknowledged that her service medical records document complaints and treatment for back pain, it was opined that October 2003 lumbar x-rays did not reveal arthritis. Examination of the back revealed no significant abnormalities.

As to a chronic disease processes manifested by bilateral wrist swelling in-service and post-service medical records, including the June 1998 VA examination, are negative for complaints or diagnoses related to either wrist. While the veteran reported bilateral wrist pain at a January 2004 examination the VA examiner opined that the wrists were completely within normal limits with no swelling, edema, or tenderness to deep palpation. The examiner did not diagnose a disability of either wrist.

Accordingly, since entitlement to service connection requires a current disability, that claims must be denied. Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); 38 C.F.R. § 3.303.

In reaching the above conclusions, the Board has not overlooked the veteran's written statements to the RO or her statements to VA examiners. While lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide medical opinion evidence as to the current diagnosis of a problem. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Therefore, lay statements addressing the etiology of any current disability are not probative.

The Board also considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the veteran's claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, these claims must be denied.

- 5 



As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA notified the veteran that establishing entitlement to service connection for a disability requires, among other things, a current disability. These claims are denied because the veteran does not meet the statutory threshold for entitlement to service connection i.e., a current disability. 38 U.S.CA. §§ 1110, 1131; 38 C.F.R. § 3.303. Therefore, because the decision is mandated by the veteran's failure to meet a basic prerequisite for service connection, the Board is entitled to go forward with adjudication of the claims regardless of whether or not VA provided adequate notice and assistance as required by the VCAA. See 38 U.S.CA. §§ 5103, 5103A; Mason v. Principi, 16 Vet. App. 129, 132 (2002). Further discussion of the VCAA is not required.

The Claims for Increased Ratings

The veteran contends that left and right foot pes planus with hallux valgus is manifested by symptomatology that warrants the assignment of increased ratings.

VCAA

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete. Second, under 38 U.S.CA. § 5l03(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability; the degree of disability, and the effective date of any disability benefits. The veteran must also be notified to submit all evidence in her possession, what specific evidence she is to provide, and what evidence VA will attempt to obtain. VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim. This includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations. 38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an appropriate application form or completeness of the application. Written notice provided in March 2003, prior to

- 6 



the appealed from rating decision, fulfills the provisions of 38 U.S.C.A. § 5l03(a) save for a failure to provide notice of the type of evidence necessary to establish an effective date for the disabilities on appeal. Thereafter, the claims were adjudicated in the June 2003 rating decision. The failure to provide notice of the type of evidence necessary to establish an effective date for the increased rating claims is harmless because the preponderance of the evidence is against the appellant's claims. Hence, any questions as to the appropriate effective dates to be assigned are moot. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, VA has secured all available pertinent evidence and conducted all appropriate development. Specifically, the veteran has been afforded a VA examination and while she did not identify the location of any treatment records the RO nonetheless obtained all her records from the Washington VA Medical Center. There is no pertinent evidence which is not currently part of the claims files.

Hence, VA has fulfilled its duty to assist the appellant in the prosecution of her increased rating claims.

The Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2005). Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2 (2005), when assigning a disability rating, it is the present level of disability which is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

- 7 



A September 1998 rating decision granted entitlement to service connection, as well as entitlement to separate ratings for left and right foot degenerative arthritis, hallux valgus, and pes planus. Each disorder was assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5284.

Severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities warrants a 30 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5284 provides a 20 percent rating for a moderately severe foot injury and a 30 percent rating for a severe foot injury. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

When evaluating loss of motion, consideration is given to the degree of functional loss caused by pain. DeLuca v. Brown, 8 Vet. App. 202 (1995). In DeLuca, the United States Court of Appeals for Veterans Claims (Court) explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups." Id.

The term moderately severe as used in Diagnostic Code 5284 is not defined by regulation. However, the overall regulatory scheme relating to rating disabilities of the feet and toes contemplates 20 percent ratings in cases where problems include such difficulties as dorsiflexion of all toes unilaterally and marked tenderness under the metatarsal heads. See 38 C.F.R. § 4.7la, Diagnostic Code 5278 (no more than 10 percent is warranted even if the great toe is dorsi flexed) (2005). A 20 percent rating may also be assigned when there is moderately severe malunion or nonunion of the tarsal or metatarsal bones. See 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2005). In this case, however, the record does not suggest that the veteran's disabilities approximate such a degree of severity.

- 8 



Specifically, at the June 1998 VA general examination, the veteran complained of occasional pain with standing or walking for long periods of time. Thereafter, the physician noted that the veteran's claims files contained ample documentation of foot pain, and older x-rays showed pes planus and hallux valgus. On examination, there was moderate bilateral pes planus. There was no alignment abnormality. There was mild hallux valgus, 10 degrees bilaterally. Right foot x-rays showed mild arthritis with a hypertrophic spur at the first metatarsal phalangeal joint. Left foot x-rays showed a minimal hypertrophic spur at the first metatarsal phalangeal joint.

At a January 2004 VA joints examination the veteran continued to complain of feet swelling and pain in her great and fifth toes. She also complained that she had to wear very wide shoes. On examination, she had mild hallux valgus deformity. No other abnormality, including a neurological abnormality, was seen.

Consequently, the Board finds that, while the term moderately severe is not defined by regulation, when compared with other comparable ratings for the feet, this term must be understood to require greater difficulties than those currently experienced by the veteran - mild hallux valgus deformity and moderate pes planus with no other abnormalities.

As suggested by the above reference to other Diagnostic Codes, the veteran's difficulties are not tantamount to more than moderate impairment, even when pain and swelling are considered. See 38 C.F.R. §§ 4.40,4.45,4.59 (2005); Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

Finally, there is no objective evidence that the appellant's bilateral pes planus is manifested by objective evidence of marked deformity on pronation or abduction. Marked pain is not objectively shown on either manipulation or use, there is no objective evidence of swelling on use, and there are no characteristic callosities.

- 9 



Accordingly, the Board finds that the 10 percent ratings currently assigned takes into account her current symptoms and compensate her for disability. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Conclusion

The Board has also not overlooked the veteran's written statements to the RO or her statements to her VA physicians. While lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide medical opinion evidence as to the current severity of a disability. Espiritu v. Derwinski, 2 Vet. App. 492,494-95 (1992). Therefore, the veteran's statements which address the clinical severity of her disorders do not constitute competent evidence.

Finally, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the veteran's claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, these claims must be denied.

ORDER

Service connection for arthritis of the coccyx is denied.

Service connection for a chronic disease process manifested by bilateral wrist swelling is denied.

An increased rating for left foot pes planus with hallux valgus is denied.

An increased rating for right foot pes planus with hallux valgus is denied.

- 10



REMAND

As to the claims for compensable ratings for fibrocystic breast disease; and herpes, hypermenorrhea, and pelvic thrombophlebitis, to include headaches, a remand is required to obtain another VA examination because, while governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment, the January 2004 VA gynecological examiner reported that he did not have the veteran's claims files. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2005); Green v. Derwinski, 1 Vet. App. 121 (1991).

When readjudicating the claim for a compensable rating for herpes, hyper menorrhea, and pelvic thrombophlebitis to include headaches, the RO should also take into account the Court's holding in Esteban v. Brown, 6 Vet. App. 259, 261 (1994) which provides that while evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided, it was possible for a veteran to have "separate and distinct manifestations" from the same injury, permitting different disability ratings. The RO should also address the decision to combine headaches with herpes, hypermenorrhea and pelvic thrombophlebitis in light of the provisions of38 C.F.R. § 4.20 (2006) which requires that the anatomical localization and symptomatology are closely analogous to the diagnostic code selected

As to these rating issues, a remand is also required to provide corrective VCAA notice as outlined by the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006). Specifically, in Dingess the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), include a duty to provide notice addressing how an effective date is assigned.

As to the claims to reopen, since the appeal was certified to the Board case law mandates a remand for further development. In this regard, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the terms "new" and "material" have

-11 



specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented. This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim_ Dingess. In other words, VA must notify a claimant of the specific evidence and information that is necessary to reopen the claims and VA must notify the claimant of the specific evidence and information that is necessary to establish her entitlement to the underlying claims for the benefit sought by the claimant.

Therefore, in order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, Kent holds that the VCAA requires, in the context of a claim to reopen, that the RO look at the specific bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that specific element or elements required to establish service connection that were found insufficient in the previous denial. Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the precise basis on which the prior claim was denied. The basis for the denial in the prior decision is determined from the face of that decision. Accordingly, further development is necessary to comply with the notice provisions of 38 U.S.C.A. §§ 5103, 5108 (West 2002), and 38 C.F.R. § 3.156 (2005), as defined by Kent.

Accordingly, these issues are REMANDED for the following action:

1. The RO should send the veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a). As to the remaining rating issues, the notice must include an explanation as to how an effective date is assigned. As to the claims to reopen, the notice must include an explanation as to what specifically constitutes new and

- 12 



material evidence in this particular case in light of the specific basis on which the October 1997 rating decision denied the claims of entitlement to service connection. The correspondence must further provide notice to the veteran of the evidence and information necessary to establish entitlement to service connection in a manner consistent with Kent. The appellant should specifically be invited to submit any additional pertinent evidence that she has in her possession.

2. The RO should make arrangements with an appropriate VA medical facility for the veteran to be afforded a gynecological examination. The claims folders are to be provided to the physician for review in conjunction with the examination. All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail. Thereafter, in accordance with the latest AMIE worksheets for rating fibrocystic breast disease; as well as herpes, hypermenorrhea, and pelvic thrombophlebitis, to include headaches, the examiner is to provide a detailed review of the veteran's history, current complaints, and the nature and extent of all current problems.

3. If while in remand status, additional evidence or information received triggers a need for still further development or assistance under the VCAA, such' as providing the veteran with updated notice of what evidence has been received and not received by VA, as well as who has the duty to request evidence, then such development must be undertaken by VA in accordance with the Court's holdings in Kent and Dingess.38 U.S.C.A. §§ 5100,5103, 5103A; 38 C.F.R. § 3.159.

- 13 



4. Thereafter, the RO must readjudicate the claims. The RO is advised that they are to make a determination based on the law and regulations in effect at the time of their decision, to include any further changes in VCAA and any other applicable legal precedent. As to the claim for a compensable rating for herpes, hypermenorrhea, and pelvic thrombophlebitis, to include headaches, the RO should take into account the Court's holding in Esteban, as well as the provisions of 38 C.F.R. § 4.20. If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received and not received and all applicable laws and regulations considered pertinent to the issues. currently on appeal. A reasonable period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

	DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

- 14




